
	

115 S1492 IS: ANCSA Thirteenth Regional Corporation Reincorporation Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1492
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To establish a Regional Corporation for Natives who are non-residents of Alaska, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the ANCSA Thirteenth Regional Corporation Reincorporation Act of 2017.
		2.13th Regional Corporation
 (a)DefinitionsIn this section: (1)NativeThe term Native has the meaning given the term in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).
 (2)Regional CorporationThe term Regional Corporation has the meaning given the term in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (b)AuthorizationA Regional Corporation for Natives who are non-residents of Alaska may be established for the thirteenth region in accordance with section 7(c) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(c)).
			(c)Meeting
 (1)In generalSubject to paragraph (2), as soon as practicable after the date of enactment of this Act, the Secretary shall convene a meeting of the shareholders of the Regional Corporation established pursuant to section 7(c) of the Alaska Native Claims Settlement Act (43 U.S.C. 1606(c)) for the purpose of the election of a board of directors.
 (2)Notice requirementIn advance of the meeting under paragraph (1), the Secretary shall notify the roll of current shareholders of the Regional Corporation (as determined under section 5(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1604(b)) of the time and place of the meeting.
				
